ACCEPTED
                                                                                          04-15-00145-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    5/21/2015 11:19:32 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                 04-15-00145-CV
IN THE INTEREST                         §    IN THE
                                        §                                FILED IN
                                                                  4th COURT OF APPEALS
OF                                      §    4th COURT             SAN ANTONIO, TEXAS
                                        §                        05/21/2015 11:19:32 PM
J.P. ET AL                              §    OF APPEALS             KEITH E. HOTTLE
                                                                          Clerk
      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Appellant in the above styled and numbered cause, and moves

this Court to grant an extension of time to file appellant's brief, pursuant to Rule

38.6 of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

      1.     This case is on appeal from the 73rd Judicial District Court of Bexar

County, Texas (CPS Court-Judge Richard Garcia).

      2.     The case below was styled the In the Interest of Jeannie Peoples et al

and numbered 2014-PA-0980.

      3.     Appellant parental rights were terminated after a bench trial.

      4      Notice of appeal was given.

      5.     The clerk's record was filed; the reporter's record was filed on March

27, 2015.

      6.     The appellate brief is presently due on May 21, 2015.

      7.     Appellant requests an extension of time of 2 days from the present

date, i.e. May 23, 2015.
      8.     Appellant relies on the following facts as good cause for the requested

extension:

      This attorney has been involved in two CPS trial’s and another Criminal

matter and has been unable to complete the brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      LAW OFFICE OF SHAWN SHEFFIELD
                                      PO Box 276343
                                      San Antonio, Texas 78227
                                      Tel: (210) 697-9090
                                      Fax: (210) 591-7311

                                      By: /S/Shawn Sheffield
                                        Shawn Sheffield
                                        State Bar No. 24008020
                                        Attorney for Appellant

                         CERTIFICATE OF SERVICE

     This is to certify that on May 21, 2015, a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, Bexar
County.
                                     /S/Shawn Sheffield
                                     Shawn Sheffield